DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the shortening limb" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 14 and 21 each recite the limitation "the channel" in line 7.  There is insufficient antecedent basis for this limitation in the claim.
Claims 15-19 are also rejected because they depend from claim 14.
Claim 16 recites the limitation "wherein manipulating the shortening limb includes" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  As can be noted from claim 14, from which claim 16 depends, no step of manipulating the shortening limb is previously recited thus the recitation of “wherein manipulating the shortening limb includes…” lacks antecedent basis.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-3, 6, 11, and 12 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kaiser et al. (US 2010/0016892) (hereafter Kaiser).  
Regarding claim 1, Kaiser discloses a suture anchor comprising: an anchor body (entirety of element 5) having a distal end and a proximal end (note figures 6-11d); a suture construct (15) coupled to the anchor body (note figures 6-11d), the suture construct comprising a length of suture having a knot (note figures 8-11d); a knot patency element (portion 10 of the body having suture 15 tied around, see figures 8-11d, equivalent to the surface of the tubular element 22 of the invention) on the body removably received within the knot (note retraction of end 55 from loop L as shown in figure 8 releases the knot from the patency element) holding the knot in a first non-cinched configuration (note configuration shown in figures 8), the knot having a second cinched configuration (note configuration shown in figure 10).
Regarding claim 2, the suture construct further comprises a collapsing loop (L, alternatively loop of knot in loop L as seen in figure 11a, see also paragraph 63) formed through the knot (as discussed above).
Regarding claim 3, the collapsing loop comprises a shortening limb (55) passing through the knot (note figures 6-11d), the shortening limb being slidable through the knot when the knot is in the uncinched configuration (note figures 6-11d) and when the knot is in the cinched configuration sliding of the shortening limb through the knot is inhibited by the knot (note that tension may be applied to limb 55 while holding limb 60 stationary allowing limb 55 to tighten the knot).
Regarding claim 6, the knot patency element comprises a tube received within the knot and a tube cannulation through the tube (note the knot patency element discussed above comprising cannulation 45 making element 10 a tubular member).
Regarding claim 11, further comprising at least one feature (the tapered surface of the knot patency element as shown in figures 8-11d) as shown that alters the tendency of the knot to stay on the patency element.
Regarding claim 12, the patency element has a length and a free end (the top surface of the patency element) which is removable from the knot (the knot can be separated from the patency element) and wherein the feature comprises a change in circumference (because it is tapered) of the patency element along its length toward its free end.



Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 4-5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaiser in view of Hernandez et al. (US 2012/0165864) (hereafter Hernandez).  
Regarding claim 4, Kaiser discloses the invention substantially as claimed but fails to explicitly disclose a tissue suture received through the collapsing loop, the tissue suture being receivable through a tissue whereby the tissue is attachable to the anchor via the tissue suture.  Attention is drawn to the disclosure of Hernandez which teaches a tissue suture (14) received through the collapsing loop (24), the tissue suture being receivable through a tissue (68) whereby the tissue is attachable to the anchor via the tissue suture (note figures 5-8).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the tissue suture as suggested by Hernandez to the device as disclosed by Kaiser since Hernandez teaches that the tissue suture may be provided as a different material having a lower abrasive property having larger diameter and softer composition for passing through tissue (see paragraph 34 of Hernandez).
Regarding claim 5, the tissue suture of the combination outlined above with respect to claim 4 comprises a fixed end of the knot (note paragraph 33-34 of Hernandez discloses the tissue suture 14 is a closed loop, therefore when attached to the collapsible loop it forms a fixed end of the knot).
Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kaiser in view of Fanton et al. (US 2007/0156176) (hereafter Fanton).  
Regarding claim 13, Kaiser discloses the invention substantially as claimed but fails to explicitly disclose the claimed locking mechanism.  Attention is drawn to Fanton, who teaches the inclusion of a locking mechanism (see at least elements 540 and 542 in figure 27B) to help hold the suture in the desired position.  Therefore, Examiner contends it would have been obvious to one having ordinary skill in the art at the time the invention was made to have included a locking mechanism in the anchor of Kaiser, per the teachings of Fanton, to obtain the same advantage of locking the suture in the desired position.
Statutory Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 14-19 and 21 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-6 and 8 of prior U.S. Patent No. 8,790,370. This is a statutory double patenting rejection.  Examiner notes instant claims 14-19 and 21 appear to be identical to originally examined claims 14-19 and 21 in family application no. 13/435,790, the application that became the patent noted above.
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 9,872,678. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are more broad than, and thus anticipated by, the claims of the patent.  Examiner notes instant claims 1-13 appear to be identical to originally examined claims 1-13 in family application no. 14/334,844, the application that became the patent noted above.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,751,041. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are more broad than, and thus anticipated by, the claims of the patent.
Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 7 (and claims 8-10, dependent thereon) in the instant application have not been rejected using prior art because no references, or reasonable combination thereof, could be found which disclose, or suggest in combination with other limitations of the claim and all of the limitations of the base claim and any intervening claims a suture anchor comprising the shortening limb being slidable through the tube cannulation and through the knot when the knot is in the uncinched configuration to collapse the collapsible loop.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J SEVERSON whose telephone number is (571)272-3142. The examiner can normally be reached Monday-Friday 7:30-5:00 central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Severson/Primary Examiner, Art Unit 3771